United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20351
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WILBURN RICHARD HOLLANDER,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-02-CR-333-1
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Wilburn Richard Hollander appeals from the sentence imposed

pursuant to his guilty-plea conviction for receiving or

possessing firearms that were not registered to him in the

National Firearms Registration and Transfer Record.     He argues

that the district court erred by denying application of an

adjustment for acceptance of responsibility, pursuant to U.S.S.G.

§ 3E1.1.   This court “will affirm a sentencing court’s decision

not to award a reduction under U.S.S.G. § 3E1.1 unless it is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20351
                                 -2-

without foundation.”    United States v. Solis, 299 F.3d 420, 458

(5th Cir. 2002)(internal quotations marks and footnote omitted).

     Hollander’s contention that the Government’s evidence

produced at sentencing was incredible lacks merit.   As there was

an evidentiary foundation for the district court’s denial of an

adjustment for acceptance of responsibility, the district court’s

judgment is AFFIRMED.